Opinion filed January 14, 2010




                                             In The


   Eleventh Court of Appeals
                                          ____________

                                    No. 11-09-00069-CR
                                        __________

                            RACHEL GONZALES, Appellant

                                                V.

                                 STATE OF TEXAS, Appellee


                            On Appeal from the 35th District Court

                                      Brown County, Texas

                                 Trial Court Cause No. CR19045


                            MEMORANDUM OPINION
       The trial court convicted Rachel Gonzales, upon her plea of no contest, of aggravated assault
with a deadly weapon. A plea bargain agreement was not entered. The trial court assessed her
punishment at confinement for fifteen years. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of her right to review the record and file a response
to counsel’s brief. A response has not been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that she may file a petition for discretionary review by the Texas Court of Criminal
Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises
appellant that she may file a petition for discretionary review pursuant to TEX . R. APP . P. 66.
Black v. State, 217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                             PER CURIAM


January 14, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2